DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9, 11, 13-19, 21-22, and 24-29 are pending in the current application.
Claim 14 is withdrawn from consideration in the current application.
Claims 1, 13, and 21 are amended in the current application.
Claims 10, 12, 20, and 23 are canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed October 13, 2022 have been fully considered.
Applicant argues that Walsh does not cure the deficiencies of modified Reinhard with regard to pre-filled syringe needles not clogging under the claimed conditions, because Walsh does not teach a pre-filled syringe comprising a staked needle.
This is not persuasive for the following reasons.  Walsh teaches anti-body protein formulations for injection that are specifically formulated for use in pre-filled syringes with rubber plungers and rubber stoppers (Walsh, [0006]-[0017], [0044]-[0052], [0059]-[0067]).  While Walsh generally discusses syringes and needles at [0065]-[0067], Walsh explicitly teaches and tests formulations in pre-filled syringes comprising staked needles at [0087]-[0097].
Applicant argues that Walsh is silent regarding “a staked needle that does not clog,” where Walsh only focuses on stability of antibodies in pharmaceutical formulations after storage.
This is not persuasive for the following reasons.  While Walsh does not explicitly recite the term “clog,” Walsh specifically contemplates the administration of antibody formulations from various pharmaceutical sub-cutaneous injection containers, where such containers specifically include pre-filled syringes comprising staked needles (Walsh, [0065]-[0070], [0087]-[0097]).  Walsh’s storage testing is conducted not only to verify the stability of antibody formulations, but also to verify that the various pharmaceutical containers (such as pre-filled syringes comprising staked needles) maintain integrity and maintain the ability to successfully administer the antibody formulations.  The goal of Walsh is to store and ultimately provide the successful administration of stable antibody formulations, where this goal intrinsically requires the stability of the pharmaceutical containers in which the antibody formulations are stored.  In view of the foregoing, one of ordinary skill in the art would readily understand that Walsh’s stored and tested pre-filled syringes comprising staked needles maintain integrity and maintain the ability to successfully administer antibody formulations, and therefore, do not fail due to issues such as clogging with a predictable and reasonable expectation of success (see MPEP 2143).

Claim Interpretation
Claims 9, 11, 19, 25, 27, and 28 recite the term “about.”  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A.  The specification as originally filed remains silent regarding a definition for the term “about.”  For the purpose of examination terms preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 21 depends from claim 12.  Claim 12 is canceled in the current application.  Therefore, claim 21 fails to properly further limit the claimed invention.  For the purposes of examination claim 21 is interpreted as reciting “The pre-filled syringe according to Claim 1, ….”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 11, 13, 21, 22, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhard et al. (US 6331174 B1), in view of Hetzler et al. (US 2005/0075611 A1), in view of Sano et al. (US 2004/0267194 A1), in view of Igawa et al. (US 2013/0022625 A1), and in view of Walsh et al. (US 2012/0014968 A1).
Regarding Claims 1 and 22, Reinhard teaches a pre-filled, sterile, sealed syringe (Reinhard, Col 1 Lines 5-24, Col 2 Lines 45-67).  Reinhard teaches the syringe comprises a syringe body 1+2 made of plastic, an integrated needle (staked needle) 5+6, a protective cap 7+8, and a plunger 3+4 (Reinhard, Col 2 Lines 45-67, Col 4 Lines 50-67, Col 5 Lines 1-20, Fig 1).  Reinhard teaches the protective cap can be made of an elastomer such as rubber (Reinhard, Col 5 Lines 6-39).  Reinhard teaches the syringe should use plastics that are effective water vapor barrier materials; where syringe body components should have water vapor permeability of less than 0.08 g/m2*day (Reinhard, Col 2 Lines 46-61, Col 4 Lines 1-15, Col 5 Lines 5-67, Col 6 Lines 1-27).  Reinhard teaches the syringe is compatible and can be filled with medications (Reinhard, Col 5 Lines 61-67, Col 6 Lines 1-6, 66-67, Col 7 Lines 1-11).

    PNG
    media_image1.png
    434
    1041
    media_image1.png
    Greyscale

Reinhard – Figure 1
Reinhard teaches the protective cap can be made of an elastomer such as rubber to achieve optimum sealing properties, and also include a hard elastic material to provide protection against external physical damage (Reinhard, Col 5 Lines 6-39).  Reinhard remains silent regarding specific elastomer and hard materials for forming a pre-filled syringe cap.
Hetzler, however, teaches a pre-filled syringe assembly comprising a tip cap (Hetzler, Abstract, [0002], [0083]-[0084], Fig 3).  Hetzler teaches the tip cap exhibits low extractable levels, provides sufficient flexibility and resilience, maintains these advantages after radiation sterilization and autoclave treatments, and enables long term storage of syringe contents with impurities of 0.1 ppm of less after 6 months at room temperature; where the tip cap is made from a thermoplastic elastomer and a harder base thermoplastic resin (Hetzler, [0011]-[0018], [0030], [0044], [0048]-[0049], [0066]-[0069]).  Hetzler teaches the base thermoplastic resin provides sufficient strength and includes cyclic olefin copolymers; and the thermoplastic elastomer provides flexibility and resilience and includes butyl rubbers (Hetzler, [0050], [0058]-[0064]).
Since Reinhard and Hetzler both teach pre-filled syringes comprising a needle cap formed of hard materials and rubber materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Reinhard’s protective cap with the base thermoplastic resin and butyl rubber elastomers of Hetzler to yield a cap that exhibits low extractable levels, provides sufficient flexibility and resilience, maintains these advantages even after radiation sterilization and autoclave treatments, and enables long term storage of syringe contents with impurities of 0.1 ppm of less after 6 months at room temperature as taught by Hetzler (Hetzler, [0011]-[0018], [0030], [0044], [0048]-[0049], [0066]-[0069]).
Modified Reinhard remains silent regarding the protective cap having low water vapor permeability as specifically recited in claim 1.
Sano teaches a pre-filled syringe having low risk of interacting or eluting into a medication/substance in the syringe barrel and excelling in gas barrier property and water vapor barrier property comprising an injection needle and a cap; where the cap has sufficient water vapor permeability of 10 g/m2*24hr or less at 40oC and 90% RH (Sano, [0002], [0015]-[0017], [0021], [0031], [0033], [0039]-[0040], [0048]-[0052]).  Sano teaches the cap is formed of a butyl rubber, thermoplastic elastomer, or the like (Sano, [0039]).  One of ordinary skill in the art would have readily recognized that Sano’s pre-filled syringe materials would necessarily possess even better water vapor permeability properties at less harsh temperature and humidity conditions such as at 5oC (see MPEP 2143).  Sano’s water vapor permeability of 10 g/m2*24hr or less completely encompasses the claimed range of 0.1 g/m2*24hr at 5oC (and also 0.2 g/m2*24hr at 25oC or 40oC), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05. I).
Since modified Reinhard and Sano both disclose pre-filled syringes comprising caps made of butyl rubber/elastomeric material and both seek to achieve low water vapor permeability, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed, adjusted, measured, and optimized modified Reinhard’s protective cap to achieve water vapor permeability that renders obvious the claimed 1 ranges to yield a pre-filled syringe that has a low risk of interacting with/eluting into pre-filled medications/substances and having sufficient gas barrier and water vapor barrier properties as taught by Sano (Sano, [0002], [0015]-[0017], [0033], [0039], see MPEP 2143).
Modified Reinhard teaches the syringe is compatible and can be filled with medications (Reinhard, Col 5 Lines 61-67, Col 6 Lines 1-6, 66-67, Col 7 Lines 1-11, Sano, [0002], [0040]), but remains silent regarding the syringe being filled with an antibody formulation in a concentration of 100-200 mg/ml comprising an anti-IL6 receptor antibody that is the antibody tocilizumab or comprises a heavy chain sequence as set forth in SEQ ID NO:1 and the light chain sequence as set forth in SEQ ID NO:2.
Igawa, however, teaches anti-body protein formulations for subcutaneous injection that can be formulated for use in pre-filled syringes (Igawa, [0001]-[0005], [0017]-[0022], [0048]-[0055], [0062]-[0068], [0085]-[0111]).  Igawa teaches the anti-body is an anti-IL6 receptor anti-body that includes tocilizumab  or comprises the heavy chain sequence as set forth in SEQ ID NO:1 and the light chain sequence as set forth in SEQ ID NO:2 (Igawa, [0067]-[0068], [0111]).  Igawa further teaches the anti-body protein formulation has an anti-body protein concentration of preferably 100-250 mg/ml (Igawa, [0050]).  Igawa’s concentration range completely and closely encompasses the claimed range of 100-200 mg/ml, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Igawa further teaches the anti-body protein formulation has a preferred viscosity of 15 mPa*s or less (Igawa, [0087]).  Igawa’s viscosity range completely and closely encompasses the claimed range of about 2 to about 4 mPa*s, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Igawa further teaches the anti-body protein formulation comprises a preferred concentration of 10-25 mM of a histidine buffer (Igawa, [0082]-[0083]).  Igawa’s histidine buffer concentration range completely and closely encompasses the claimed range of 10-20 mM, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Igawa further teaches the anti-body protein formulation has a preferred pH of 5.5 to 6.5 (Igawa, [0086]).  Igawa’s pH range completely and closely encompasses the claimed range of 6 to 6.5, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Reinhard discloses a syringe that can be pre-filled with medications, modified Reinhard suggest forming syringes with materials compatible with medications, and Igawa discloses protein formulations suitable for injection that can be administered via pre-filled syringes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Igawa’s anti-body protein formulations within modified Reinhard’s syringe to yield a pre-filled syringe with a stable, highly concentrated anti-body protein medication formulation that can be locally administered by subcutaneous injection that can be stably stored for long periods of time, possesses improved freeze-thaw anti-body stability, and can achieve anti-body stabilization without increasing osmotic pressure as taught by Igawa (Igawa, [0001]-[0005], [0017]-[0022], [0048]-[0055], [0062]-[0068], [0085]-[0111], [0144]).
Modified Reinhard remains silent regarding the needle not clogging under the testing conditions recited in claims 1 and 22.
Walsh, however, teaches anti-body protein formulations for injection that are specifically formulated for use in pre-filled syringes with rubber plungers and rubber stoppers (Walsh, [0006]-[0017], [0044]-[0052], [0059]-[0067], [0087]-[0088]).  Walsh teaches the pre-filled syringes are tested for long term storage stability under conditions of 5-37oC over a duration of 0 to at least 24 months, or more (Walsh, [0059]-[0064], [0087]-[0097], Tables 17-22).  Although Walsh does not discuss the exact same testing parameters as recited in claims 1 and 22, Walsh demonstrates that it is well known and well within the abilities of those skilled in the art to rigorously test pre-filled syringes under various different conditions of temperature, time, and syringe construction materials to ascertain long term stability of anti-body protein formulations, where it would have been obvious to one of ordinary skill in the art to modify and adapt such rigorous tests to account for additional predetermined and desired long term storage condition parameters (see MPEP 2143).  Walsh’s storage testing is conducted not only to verify the stability of antibody formulations, but also to verify that the various pharmaceutical containers (such as pre-filled syringes comprising staked needles) maintain integrity and maintain the ability to successfully administer the antibody formulations (Walsh, [0065]-[0069], [0087]-[0097]).  The goal of Walsh is to store and ultimately provide the successful administration of stable antibody formulations, where this goal intrinsically requires the stability of the pharmaceutical containers in which the antibody formulations are stored.  In view of the foregoing, one of ordinary skill in the art would readily understand that Walsh’s stored and tested pre-filled syringes comprising staked needles maintain integrity and maintain the ability to successfully administer antibody formulations, and therefore, do not fail due to issues such as clogging with a predictable and reasonable expectation of success (see MPEP 2143).
Since modified Reinhard and Walsh both disclose pre-filled syringes constructed with rubber components that comprise anti-body protein formulations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically formulated, adjusted, measured, tested, and optimized modified Reinhard’s anti-body protein formulation according to Walsh’s teachings to achieve an anti-body protein formulation that maintains an acceptable degree of stability in a pre-filled syringe when stored at varying temperatures (such as -80oC to 45oC) for a long duration (such as at least 24 months) as taught by Walsh (Walsh, [0058]-[0059], [0097], see MPEP 2144.05, II, see MPEP 2143).
Regarding Claim 2, modified Reinhard teaches the cap comprises butyl rubber (Reinhard, Col 5 Lines 6-39, Hetzler, [0060]-[0064], Sano, [0039]).
Regarding Claims 4, 5, and 6, modified Reinhard teaches the syringe body is made of cyclic olefin copolymer (Reinhard, Col 4 Lines 1-15, Col 6 Lines 17-28, Sano, [0032]).
Regarding Claims 7 and 8, modified Reinhard teaches the anti-body protein formulation has an anti-body protein concentration of 100-250 mg/ml (Igawa, [0050]).  Modified Reinhard’s concentration range substantially overlaps with the claimed ranges (claim 7 range of 120-200 mg/ml, and claim 8 value of 120 mg/ml), and therefore, establishes a prima facie case of obviousness over the claimed range and value (see MPEP 2144.05, I).
Regarding Claim 9, modified Reinhard teaches the anti-body protein formulation has a preferred viscosity of 15 mPa*s or less (Igawa, [0087]).  Modified Reinhard’s viscosity range encompasses the claimed value of about 4 mPa*s, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).
Regarding Claim 11, modified Reinhard teaches the anti-body protein formulation has an anti-body protein concentration of 100-250 mg/ml or more (Igawa, [0050]).  Modified Reinhard’s concentration range encompasses the claimed value of 120 mg/ml, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).  Modified Reinhard further teaches the anti-body protein formulation has a preferred viscosity of 15 mPa*s or less (Igawa, [0087]).  Modified Reinhard’s viscosity range encompasses the claimed value of about 4 mPa*s, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).
Regarding Claim 13, modified Reinhard teaches the anti-IL6 receptor anti-body includes tocilizumab (Igawa, [0067]-[0068], [0111]).
Regarding Claim 21, modified Reinhard teaches the anti-IL6 receptor anti-body comprises the heavy chain sequence as set forth in SEQ ID NO:1 and the light chain sequence as set forth in SEQ ID NO:2 (Igawa, [0067]-[0068], [0111]).
Regarding Claim 27, modified Reinhard teaches the anti-body protein formulation has an anti-body protein concentration of 100-250 mg/ml or more (Igawa, [0050]).  Modified Reinhard’s concentration range encompasses the claimed value of 120 mg/ml, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).  Modified Reinhard further teaches the anti-body protein formulation has a preferred viscosity of 15 mPa*s or less (Igawa, [0087]).  Modified Reinhard’s viscosity range encompasses the claimed value of about 4 mPa*s, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).
Regarding Claim 29, modified Reinhard teaches the anti-body protein formulation comprises a preferred concentration of 25-200 mM of arginie (Igawa, [0019], [0084], [0083]).  Igawa’s arginine concentration range substantially overlaps with the claimed range of 20-140 mM, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claims 3, 15-19, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhard et al. (US 6331174 B1), in view of Hetzler et al. (US 2005/0075611 A1), in view of Sano et al. (US 2004/0267194 A1), in view of Igawa et al. (US 2013/0022625 A1), and in view of Walsh et al. (US 2012/0014968 A1) as applied to claims 1 and 2 above, and in further view of Zhao (US 2007/0053788 A1).
Regarding Claim 3, modified Reinhard teaches the pre-filled syringe as discussed above for claims 1 and 2.  Modified Reinhard further teaches the cap comprises butyl rubber (Reinhard, Col 5 Lines 6-39, Hetzler, [0060]-[0064], Sano, [0039]).
Modified Reinhard remains silent regarding the butyl rubber specifically being n-butyl rubber or a halogenated butyl rubber.
Zhao, however, teaches rubber articles and sterilization methods for rubber articles used in prefilled containers such syringes as stoppers and tips (Zhao, [0002], [0013]-[0014], [0018], [0034]-[0041]).  Zhao teaches rubber closures comprising butyl rubber that include halogenated butyl rubber materials that provide good abrasion resistance, excellent impermeability to gases, high dielectric constant, excellent resistance to aging and sunlight, superior shock absorption, superior vibration dampening, superior sealability, and superior recoverability from stresses (Zhao, [0014]-[0020], [0034]).
Since both modified Reinhard and Zhao caps/coverings for syringes, modified Reinhard discloses cap materials formed from butyl rubbers having low water vapor permeability, and Zhao discloses caps/coverings formed of butyl rubber materials that include halogenated butyl rubber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Zhao’s halogenated butyl rubber material to form modified Reinhard’s butyl rubber cap to yield a closure structure that provides good abrasion resistance, excellent impermeability to gases, high dielectric constant, excellent resistance to aging and sunlight, superior shock absorption, superior vibration dampening, superior sealability, and superior recoverability from stresses as taught by Zhao (Zhao, [0014]-[0020], [0034]).
Regarding Claims 15, 16, and 17, modified Reinhard teaches the syringe body is made of cyclic olefin copolymer (Reinhard, Col 4 Lines 1-15, Col 6 Lines 17-28, Sano, [0032]).
Regarding Claim 18, modified Reinhard teaches the anti-body protein formulation has an anti-body protein concentration of 100-250 mg/ml (Igawa, [0050]).  Modified Reinhard’s concentration range encompasses the claimed range of 120-200 mg/ml, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 19, modified Reinhard teaches the anti-body protein formulation has a preferred viscosity of 15 mPa*s or less (Igawa, [0087]).  Modified Reinhard’s viscosity range encompasses the claimed value of about 4 mPa*s, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).
Regarding Claim 24, modified Reinhard teaches the anti-body protein formulation has an anti-body protein concentration of 100-250 mg/ml (Igawa, [0050]).  Modified Reinhard’s concentration range substantially overlaps with the claimed value of 120 mg/ml, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).
Regarding Claim 25, modified Reinhard teaches the anti-body protein formulation has an anti-body protein concentration of 100-250 mg/ml or more (Igawa, [0050]).  Modified Reinhard’s concentration range encompasses the claimed value of 120 mg/ml, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).  Modified Reinhard further teaches the anti-body protein formulation has a preferred viscosity of 15 mPa*s or less (Igawa, [0087]).  Modified Reinhard’s viscosity range encompasses the claimed value of about 4 mPa*s, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).
Regarding Claim 26, modified Reinhard teaches the anti-body is an anti-IL6 receptor anti-body, where the anti-body includes tocilizumab (Igawa, [0067]-[0068], [0111]).  Modified Reinhard teaches the anti-IL6 receptor anti-body comprises the heavy chain sequence as set forth in SEQ ID NO:1 and the light chain sequence as set forth in SEQ ID NO:2 (Igawa, [0067]-[0068], [0111]).
Regarding Claim 28, modified Reinhard teaches the anti-body protein formulation has an anti-body protein concentration of 100-250 mg/ml or more (Igawa, [0050]).  Modified Reinhard’s concentration range encompasses the claimed value of 120 mg/ml, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).  Modified Reinhard further teaches the anti-body protein formulation has a preferred viscosity of 15 mPa*s or less (Igawa, [0087]).  Modified Reinhard’s viscosity range encompasses the claimed value of about 4 mPa*s, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782